DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-16 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/02/2021 is acknowledged and the cite information disclosure statement is being considered by the examiner.

Drawings
The applicant’s drawings submitted on 06/02/2021 are acceptable for examination purpose. 

Claim Objections
Claim 15 is objected to because of the following informalities:

Claim 15 recites the acronym “IEEE” without initially defining what it stands for.  

Double Patenting

The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A non-statutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-16 are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1-14 of Patent No.: US 11039455.

Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-14 of Patent No.: US 11039455 contain all the limitations of instant claims 1-16. The instant application claims 1-16 are broader in every aspect than claims 1-14 of Patent No.: US 11039455 and are therefore an obvious variant thereof.

Regarding claim 1 of the instant application, 11039455 discloses A first wireless communication device, comprising: circuitry configured to: wirelessly communicate with a second wireless communication device based on an Institute of Electrical and Electronics Engineers (IEEE) 802.11 standard; control schedule information to be included in a header portion of physical layer protocol data unit (PPDU) defined in the IEEE 802.11 standard, wherein the schedule information is associated with orthogonal frequency-division multiple access (OFDMA); and control transmission of the PPDU to the second wireless communication device, wherein the header portion comprises a first field, a second field, and a third field, the first field comprises flag information that identifies the second field and the third field, the second field comprises length information that indicates a length of the third field, the third field comprises a common field and a plurality of user specific fields, the common field comprises resource information related to a resource allocation pattern in frequency domain, the resource information being represented by a first number of bits, the first number of bits is set based on frequency bandwidth for the transmission of the PPDU, the first number of bits is different between a first case in which the frequency bandwidth corresponds to 40 MHz, a second case in which the frequency bandwidth corresponds to 80 MHz, and a third case in which the frequency bandwidth corresponds to 80+80 MHz, each user specific field of the plurality of user specific fields comprises a terminal identifier (ID) and Modulation and Coding Scheme (MCS) information, the terminal ID being represented by a second number of bits, the MCS information is represented by a third number of bits, the second number of bits is larger than the third number of bits, and the third number of bits corresponds to 4 (claim 1).

Regarding claim 2 of the instant application, 11039455 discloses wherein the circuitry is further configured to execute the wireless communication with the second wireless communication device using the OFDMA based on the schedule information (claim 2).

Regarding claim 3 of the instant application, 11039455 discloses wherein the circuitry is further configured to transmit the schedule information of the header portion based on a first OFDMA-related packet of a plurality of OFDMA-related packets (claim 3).

Regarding claim 4 of the instant application, 11039455 discloses wherein the first OFDMA-related packet includes second information indicating whether a second OFDMA-related packet of the plurality of OFDMA-related packets follows the first OFDMA-related packet (claim 4).

Regarding claim 5 of the instant application, 11039455 discloses wherein the circuitry is further configured to control padding processing such that a total size of the plurality of the OFDMA-related packets included in one frame is an integer multiple of a number of bits per symbol (claim 5).

Regarding claim 6 of the instant application, 11039455 discloses wherein the header portion further comprises one of uplink information or downlink information that indicates that a transmission is one of uplink or downlink (claim 6).

Regarding claim 7 of the instant application, 11039455 discloses wherein the third field further comprises second information to schedule multi-user multiple-input multiple-output (MU-MIMO) (claim 7).

Regarding claim 8 of the instant application, 11039455 discloses wherein the circuitry is further configured to execute the wireless communication based on IEEE 802.11ac standard (claim 8).

Regarding claim 9 of the instant application, 11039455 discloses wherein the second wireless communication device uses a resource, and the resource is indicated by the common field and a user specific field of the plurality of user specific fields (claim 1).

Regarding claim 10 of the instant application, 11039455 discloses A first wireless communication device, comprising: circuitry configured to: wirelessly communicate with a second wireless communication device based on an Institute of Electrical and Electronics Engineers (IEEE) 802.11 standard; and control reception of a physical layer protocol data unit (PPDU) from the second wireless communication device, wherein a header portion of the PPDU includes schedule information associated with orthogonal frequency-division multiple access (OFDMA), the header portion comprises a first field, a second field, and a third field, the first field comprises flag information that identifies the second field and the third field, the second field comprises length information that indicates a length of the third field, the third field comprises a common field and a plurality of user specific fields, the common field comprises resource information related to a resource allocation pattern in frequency domain, the resource information is represented by a first number of bits, the first number of bits is set based on frequency bandwidth for transmission of the PPDU, the first number of bits is different between a first case in which the frequency bandwidth corresponds to 40 MHz, a second case in which the frequency bandwidth corresponds to 80 MHz, and a third case in which the frequency bandwidth corresponds to 80+80 MHz, each user specific field of the plurality of user specific fields comprises a terminal identifier (ID) and Modulation and Coding Scheme (MCS) information, the terminal ID being represented by a second number of bits, the MCS information is represented by a third number of bits, the second number of bits is larger than the third number of bits, and the third number of bits corresponds to 4 (claim 9).

Regarding claim 11 of the instant application, 11039455 discloses wherein the header portion further comprises one of uplink or downlink information that indicates that a transmission is one of uplink or downlink (claim 10).

Regarding claim 12 of the instant application, 11039455 discloses wherein the header portion further comprises one of uplink or downlink information that indicates that a transmission is one of uplink or downlink (claim 11).

Regarding claim 13 of the instant application, 11039455 discloses wherein the circuitry is further configured to execute wireless communication based on IEEE 802.11ac standard (claim 12).

Regarding claim 14 of the instant application, 11039455 discloses wherein the common field and a user specific field of the plurality of user specific fields indicates a resource to be used for communication with the second wireless communication device (claim 9).

Regarding claim 15 of the instant application, 11039455 discloses A method for wireless communication, the method comprising: in a first wireless communication device configured to communicate with a second wireless communication device based on an IEEE 802.11 standard: controlling schedule information to be included in a header portion of physical layer protocol data unit (PPDU) defined in the IEEE 802.11 standard, wherein the schedule information is associated with orthogonal frequency-division multiple access (OFDMA); and controlling transmission of the PPDU to the second wireless communication device, wherein the header portion comprises a first field, a second field, and a third field, the first field comprises flag information that identifies the second field and the third field, the second field comprises length information that indicates a length of the third field, the third field comprises a common field and a plurality of user specific fields, the common field comprises resource information related to a resource allocation pattern in frequency domain, the resource information being represented by a first number of bits, the first number of bits is set depending on frequency bandwidth for transmitting the PPDU, the first number of bits is different between a first case in which the frequency bandwidth corresponds to 40 MHz, a second case in which the frequency bandwidth corresponds to 80 MHz, and a third case in which the frequency bandwidth corresponds to 80+80 MHz, each user specific field of the plurality of user specific fields comprises a terminal identifier (ID) and Modulation and Coding Scheme (MCS) information, the terminal ID being represented by a second number of bits, the MCS information is represented by a third number of bits, the second number of bits is larger than the third number of bits, and the third number of bits corresponds to 4 (claim 13).

Regarding claim 16 of the instant application, 11039455 discloses A method for wireless communication, the method comprising: in a first wireless communication device: wirelessly communicating with a second wireless communication device based on an Institute of Electrical and Electronics Engineers (IEEE) 802.11 standard; and control reception of a physical layer protocol data unit (PPDU) from the second wireless communication device, wherein a header portion of the PPDU includes schedule information associated with orthogonal frequency-division multiple access (OFDMA), the header portion comprises a first field, a second field, and a third field, the first field comprises flag information that identifies the second field and the third field, the second field comprises length information that indicates a length of the third field, the third field comprises a common field and a plurality of user specific fields, the common field comprises resource information related to a resource allocation pattern in frequency domain, the resource information is represented by a first number of bits, the first number of bits is set based on frequency bandwidth for transmission of the PPDU, the first number of bits is different between a first case in which the frequency bandwidth corresponds to 40 MHz, a second case in which the frequency bandwidth corresponds to 80 MHz, and a third case in which the frequency bandwidth corresponds to 80+80 MHz, each user specific field of the plurality of user specific fields comprises a terminal identifier (ID) and Modulation and Coding Scheme (MCS) information, the terminal ID being represented by a second number of bits, the MCS information is represented by a third number of bits, and the second number of bits is larger than the third number of bits, and the third number of bits corresponds to 4 (claim 14).

Allowable Subject Matter

Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-16 are allowed over prior arts of record because the arts of record fail to reasonably suggest, or render obvious the following italic limitations:

In claims 1, 10, 15, and 16, control transmission of the PPDU to the second wireless communication device, wherein the header portion comprises a first field, a second field, and a third field, the first field comprises flag information that identifies the second field and the third field, the second field comprises length information that indicates a length of the third field, the third field comprises a common field and a plurality of user specific fields, the common field comprises resource information related to a resource allocation pattern in frequency domain, the resource information being represented by a first number of bits, the first number of bits is set based on frequency bandwidth for the transmission of the PPDU, the first number of bits is different between a first case in which the frequency bandwidth corresponds to 40 MHz, a second case in which the frequency bandwidth corresponds to 80 MHz, and a third case in which the frequency bandwidth corresponds to 80+80 MHz, each user specific field of the plurality of user specific fields comprises a terminal identifier (ID) and Modulation and Coding Scheme (MCS) information in combination with other limitations recited in claims 1, 10, 15, and 16.

The first closest prior art, Wang et al. (Pub. No.: US 20140071873 A1), discloses A method, a wireless transmit/receive unit (WTRU) and a base station for transferring small packets are described. The WTRU generates a packet that has one or more of a medium access control (MAC) or a physical layer convergence protocol (PLCP) header, the one or more of the MAC or the PLCP header including a field. On a condition that the WTRU has data buffered for transmission, the WTRU includes in the field information that indicates a time or a transmission opportunity (TXOP) needed to transmit at least one packet of data that the WTRU has buffered for transmission. The WTRU transmits the packet to another WTRU in the wireless network. The WTRU receives another packet from the other WTRU with a granted TXO) based on the time needed to transmit the at least one packet of the data that the WTRU has buffered for transmission (abstract); wirelessly communicate with a second wireless communication device based on an Institute of Electrical and Electronics Engineers (IEEE) 802.11 standard ([0028]), PPDU ([0105]), schedule information ([0181]).

The second closest prior art, Glazko et al. (Pub. No.: US 20090316815 A1), discloses Methods and apparatus are provided for increasing throughput in a wireless communication system by reducing the amount of overhead transmitted to certain user terminals. Overhead due to control information may be reduced for these certain user terminals by selecting a low repetition factor. Overhead may be further reduced for these certain user terminals by selecting a modulation/coding scheme with a higher data rate for transmitting the control information. The selection may be based on channel conditions associated with the user terminals, such as signal-to-interference-plus-noise ratios (SINRs) (see abstract), and the schedule information relating to orthogonal frequency-division multiple access (OFDMA) ([0055]).

The third closest prior art, Zhao et al. (US 20140355509 A1), discloses A multicast packet transmission method and an apparatus are provided that relate to the communications field and define how multicast data is sent to stations (STAs) by using a multicast association identifier (AID). The method includes: allocating, by an access point (AP), a corresponding multicast AID to STAs, where the multicast AID is set in a short media access control (MAC) header of a multicast packet; and sending, by the AP, the multicast packet to at least two STAs, so that the at least two STAs determine, according to the multicast AID, whether the multicast packet is a multicast packet corresponding to the at least two STAs, where the at least two STAs are in a same multicast group (see abstract), and header comprises field, length, and flag ([0058]).

In view of the above, the combined system of Wang, Glazko, and Zhao does not disclose or render obvious the above italic and underlined limitations as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” as argued by the applicant as set forth above which examiner considered as persuasive.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pub. No.: US 20160066338 A1; “KWON”, (Abstract)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIET TANG whose telephone number is (571)270-7193.  The examiner can normally be reached on M-F 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIET TANG/
Primary Examiner, Art Unit 2469